Citation Nr: 1234854	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected myofascial syndrome of the right hip.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to October 1990, January to September 1999, October 2002 to October 2003, and from March 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Concerning this claim, where the Veteran seeks an increased initial rating for his service-connected myofascial pain syndrome of the right hip, in July 2008 the RO granted a noncompensable evaluation for "right hip pain, associated with low back strain" and assigned an effective date of July 30, 2006.  Later, as noted as part of a June 2011 RO rating decision, the disability rating assigned was increased to 10 percent for "myofascial pain syndrome of the right hip," remaining effective from July 30, 2006.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that several other matters, addressed by the RO as part of the July 2008 rating decision, were included as part of the Veteran's August 2008 notice of disagreement (NOD).  These issues were subsequently addressed as part of the statement of the case (SOC) issued the Veteran in December 2009.  However, the Veteran specifically limited his appeal to the issue now on appeal (see February 2010 VA Form 9 (substantive appeal)).








FINDING OF FACT

For the entire initial rating period from July 30, 2006, the competent medical evidence of record indicates that the Veteran's service-connected myofascial pain syndrome of the right hip has not been productive of flexion of the right thigh limited to 30 degrees, and abduction was not limited, with motion lost beyond 10 degrees during this time.


CONCLUSION OF LAW

For the entire initial rating period from July 30, 2006, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected myofascial pain syndrome of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, including Diagnostic Codes 5252 and 5253 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a December 2009 Statement of the case (SOC) in response to the Veteran's August 2008 NOD with the initial rating assigned.  The SOC provided a discussion of the pertinent regulation involved (38 C.F.R. § 4.71a, Diagnostic Code 5252), a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records.

In addition, the Veteran was afforded a VA examination with respect to the issue on appeal in May 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate for rating purposes because it provided the necessary clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected right hip disorder since he was last examined.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Also, as part of an August 2011 VA Form 646, the Veteran's representative informed VA that the Veteran had no further argument to present.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Laws and Regulations/Factual Background/Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the instant claims seeking higher ratings, the Board must consider which diagnostic code or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.




The United States Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees.  Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.

The normal range of motion of the hip is flexion to 125 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.


Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran essentially contends that an initial disability rating in excess of 10 percent should be assigned for his service-connected myofascial pain syndrome of the right hip.  

Upon consideration of all of the evidence of record, including particularly the range of motion findings associated with a September 2006 VA outpatient record and the report of the above-referenced May 2010 VA examination, a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected myofascial pain syndrome, at any point since July 30, 2006.  As noted above, in order to receive a rating in excess of 10 percent for the Veteran's service-connected myofascial pain syndrome of the right hip, either right hip flexion needs to be limited to 30 degrees (Diagnostic Code 5252) or impairment of the thigh needs to show limitation of abduction of the thigh with motion lost beyond 10 degrees (Diagnostic Code 5253).  




The pertinent evidence of record dating since July 2006, and relating to the Veteran's service-connected right hip disability, is sparse.  A September 2006 VA rehabilitation medicine outpatient note shows that the Veteran was seen for low back pain complaint, which radiated down into his right lower extremity.  Hip range of motion testing showed flexion to 110 degrees, extension to 40 degrees, abduction to 50-60 degrees, adduction to 20 degrees, and external rotation to 80 degrees with some pain in the lateral hip.  Internal rotation to 60 degrees with pain at the lateral hip was also documented.  The supplied diagnoses included possible right pyriformis syndrome or myofascial pain.  

A May 2010 VA pain management follow-up note shows that the Veteran was administered a trigger point injection for right hip pain relief.  

The report of a May 2010 VA orthopedic examination shows that the Veteran reported right posterior hip pain, radiating into his buttock.  The pain was described as being constant, though fluctuating in severity throughout the day.  Relief by trigger point injections were noted to have been previously provided.  The Veteran denied that his symptoms included deformity, giving way, instability, incoordination, or episodes of dislocation or subluxation.  He did complain of pain, stiffness, and weakness.  Examination of the Veteran's right hip revealed no arthritis.  The hip disorder did not limit the Veteran's ability to stand or walk.  Tenderness was present.  Range of motion testing of the right hip showed flexion to 117 degrees, and abduction to 45 degrees.  Objective evidence of pain on active motion was demonstrated, as was the case following repetitive motion testing.  The examiner commented that the severe pain caused limited movement.  The Veteran was shown to be able to cross his right leg over his left leg.  No joint ankylosis was shown.  The supplied diagnosis was myofascial pain syndrome of the right hip.  

A May 2011 VA primary care note shows that the Veteran was administered a trigger point injection for right hip pain relief.  

Here, without evidence of right thigh flexion being limited to 30 degrees, or limited right thigh abduction being limited, with motion lost beyond 10 degrees at any time during the period dating since July 30, 2006, the benefit sought on appeal must be denied.  Consequently, an initial disability rating in excess of 10 percent for myofascial pain syndrome of the right hip is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5253.  The Board also notes that since ankylosis of the right hip is clearly not shown, an initial rating in excess of 10 percent is not for assignment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that the record does not reflect that at any time during the appeal period has the Veteran's service-connected right hip disability been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In the course of the May 2010 VA examination it was noted that the Veteran was currently employed.  The evidence of record also clearly does not show frequent periods of hospitalization.  In fact, no hospitalizations for his service-connected right hip disability are shown to have occurred.  Additionally, the Board finds that the rating criteria to evaluate his service-connected myofascial pain syndrome of the right hip reasonably describe the claimant's disability level and symptomatology, and while he has essentially argued that a higher initial rating should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A disability rating in excess of 10 percent for the service-connected myofascial pain syndrome of the right hip from July 30, 2006, is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


